DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Chinese Patent Publication 2007374087U).
	Re claim 1, Li discloses a bracket assembly extending along a portion of a side of a window extending into a door of a vehicle to absorb vibrations created by the window, said bracket assembly comprising a U-shaped bracket (1-1) fabricated from a rigid material, said U-shaped bracket including a base and a wall extending upwardly and away from said base on either side of said base to create a channel, each of said walls defining an upper edge; and a flexible extension extending out from said upper edge of each of said walls out to a distal edge, 

    PNG
    media_image1.png
    614
    587
    media_image1.png
    Greyscale

	Re claim 2, each of said flexible extensions being folded over such that said distal ends extend into said channel (as shown in the annotated figure above).
	Re claim 3, each of said flexible extensions includes a living hinge extending along and disposed adjacent each of said upper edges of said walls to define a compression and load 
	Re claim 4, each of said flexible extensions includes a longitudinal relief complementing said living hinge to assist in the bending of said flexible extensions into said U-shaped bracket (see the annotated figure above).
	Re claim 5, said channel defines a width such that each of said flexible extensions and the side of the window are received therein (see the annotated figure above).
	Re claim 6, at least one bracket foot (3-2) extends out from said U-shaped bracket away from one of said walls to secure said bracket assembly to the door of the vehicle.
	Re claim 7, said at least one bracket foot includes a mounting face (the face opposite the nut 3-5) at an end thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Chinese Patent Publication 2007374087U) in view of Dong (Chinese Patent Publication 205736831U).
	Li discloses all the limitations of the claims, as applied above, and additionally said at least one bracket foot including support extensions extending about a portion of said U-shaped bracket to further support said bracket assembly (see the annotated figure below), the U-shaped 

    PNG
    media_image2.png
    391
    495
    media_image2.png
    Greyscale

	Li does not disclose said at least one bracket foot including a coating covering said mounting face to dampen vibrations between said bracket assembly and the door of the vehicle.
	Dong teaches a coating (glue) covering a mounting face of a bumper to dampen vibrations between said bracket assembly and the door of the vehicle (see the Preferred Embodiment section of the machine translation in paragraph 4).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify a bracket assembly, such as that disclosed by Li, to have the at least one bracket foot include a coating covering said mounting face to dampen vibrations between said bracket assembly and the door of the vehicle, as taught by Dong, in order to keep the passenger compartment quiet for the comfort of the vehicle occupant (see the  . 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle window slides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
February 25, 2022